Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 1 of 12 PageID #: 4712




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                          --------x
  UNITED STATES OF AMERICA
                                                      Ind. No. 16 CR 540
         -against-

  EDWARD MANGANO, and
  LINDA MANGANO                                       NOTICE OF MOTION

                        Defendants.
                                                 X

         PLEASE TAKE NOTICE, that upon the accompanying Affirmation of Kevin J. Keating,

  the undersigned will move before United States District Judge Joan M. Azrack, located at 100

  Federal Plaza, Central Islip, New York, at a time and date to be determined by the Court, for the

  fbllowing relief': (a) reconsideration of Defendant's pretrial motion to dismiss on statute of

  limitation grounds; (b) a judgment of acquittal pursuant to FRCP Rule 29, (c) a new trial pursuant

  to FRCP Rule 33; and (d) tbr permission to file the instant motions out of time, pursuant to FRCP

  Rule 45(b).

  Dated: Garden City, New York
         January 27,2020


                                                              Respectful ly submi tted,

                                                        By:    /s/ Kevin J. Keating
                                                              Kevin J. Keating, Esq.
                                                              Matthew w. Brissenden, Esq.
                                                              Counsel for Edward Mangano
                                                              666 Old Country Road, Suite 900
                                                              Garden City, NY I1530
                                                              (st6)222-t0ee



  To     Clerk of the Court
         All Counsel
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 2 of 12 PageID #: 4713



  UNITED STA'TES DIS'TRICT C]OUR'I'
  EASTERN DISTRICT OF NEW YORK
                                                   X
  UNITED STATES OF AMERICA
                                                             Ind. No. l6 CR 540
          -against-
                                                             AFFIRMATION IN
  EDWARD MANGANO,                                            SUPPORT OF DEFENDANT'S
  LINDA MANCANO and                                          MOTION
                           Defendants
                                                   X

          KEVIN J. KEATINC,       an attorney duly authorized to practice law befbre this Court, hereby

  affirms the following under the penalties of perjury:

          l.      I am counsel for the Defendant Edward Mangano in the above-captioned matter.           I


  am submitting this affirmation in support of a motion for: (a) reconsideration of Defendant's

  pretrial motion to dismiss on statute of limitation grounds; (b) a judgment of acquittal pursuant to

  FRCP Rule 29; (c) a new trial pursuant to FRCP Rule 33; and (d) fbr permission to file the instant

  motions out of time, pursuant to FRCP Rule 45(b). All such motions are based upon an intervening

  development of the law, as signaled by the Court ol'Appeals recent decision in United States          v,


  Si/vcr, Docket No. l8-2380 (2d Cir. .lanuary 21,2020).

  A.      Pretrial Motions to Dismiss on Statute of Limitrtion Grounds

         2.       Prior to the original trial in this matter, defense counsel moved to dismiss the

  bribery counts as they related to the 'fown of Oyster Bay loan guaranty, arguing that such

  allegations lbll outside the statute of limitations. Specifically, counsel fbr Mangano first raised the

  issue in their August 25,2017 onnibus     motion,        See Docket Entry   79. In those original moving

  papers, counsel     fbr Mangano fbcused particularly upon Counts One and Two of the Indictment,

  charging Federal Program Bribery. Because l8 U.S.C. {i 666 is not a continuing ol'fense, counsel


                                                       I
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 3 of 12 PageID #: 4714



  argued that the purported Town of Oyster Bay scheme was a conrpleted of'tbnse once the June 9,

  2010 concession amendment was executed. ,\'ee id. at p. 23-25, As a result, we argued that such

  counts fcll outside thc statutc of limitations.

          3.      Thereafter, counsel for John Venditto filed motion papers expanding the statutc             of

  limitations argument to Counts Three and Four, charging l-lonest Services Fraud. Sce Docket

  Irntry 84-7 at p.27. In nraking this additional argument, counsel lbr Venditto specifically relied

  upon the Second Circuit's 2017 Silver decision ("S'r/r,er     f').   ,\'ce (Jnited States   v, Silver,864 F.3d

  102 (2d Cir. 2017). The rclevant portion of that decision related to Sheldon Silver's ongoing

  relationship with Dr. Robert Taub. Starting in 2003, Dr. Taub had bcgun refcrring mesothelioma

  patients to a law lirm that was associated with Silver, allowing Silver to collect lucrative re{bnal

  f'ees. In exchangc. Silver had, over the ycars, undcrtakcn various actions for thc benefit of Dr.

  Taub. Most notably, l'ronr 2004 through 2007, Silver arranged fbr Dr. Taub to receive state grant

  moncy for mesothelioma research. That spccific aspect of their quid pro quo rclationship,

  however, ended in 2007, when Silver told Taub he could not longer arrange fbr such grants.

  Nevertheless. 'faub therealter continued to relbr matters lbr Silver's benelit, and Silver sought to

  undcrtakc various other actions fbr thc bcncf rt of 'l'aub. Among othcr things, in 201 I hc sponsorcd

  a State Assembly resolution honoring Dr. Taub.

          4.      fhe 2017 Silver decision    -   cited by counscl fbr Venditto    - appeared to suggest that
  the rel'erral-lbr-grant money porlion ol'the scheme was outside the statute ol'limitations, And could

  not serve as a basis fbr conviction. Spccifically, counsel quoted thc fbllowing excerpt trom the

  2017 Silvu'decision:

          In this case, the statute of lirnitations is critical to our analysis. As previously noted,
          both honcst scrviccs fraud and l-lobbs Act extortion charges have a five-year statute

                                                        )
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 4 of 12 PageID #: 4715



         of lirnitations...Only three acts proven by the Government I'all within the statute of
         limitations: obtaining an Asscmbly resolution honoring Dr. Taub, agreeing to assist
         Dr. Taub with acquiring permits fbr a charity race, and helping Dr. Taub's son
         secure a job with a non-profit receiving state I'unding. Ol'those acts, only the
         Assembly resolution clearly remains an "official act" under McDonnell. As such,
         the jury nray have convicted Silver by relying on acts within the statute of
         limitations period that are no longer "of'ficial" under McDonnell.

         Id, at 120-l2l

         5.      Analogizing to ,Si/uer, counsel tbr Venditto argued that the Town of Oyster Bay

  bribery scheme charged in Counts One through Four was likewise outside the statute of limitations.

  In Mangano's Reply Memorandum, dated December 11.2017, counsel lbr Mangano joined in

  such application. Sce Docket Entry 102, p. 30.

         6.      In response, the Govemment argued that the Detbndants' arguments were moot,

  given the Government's reliance upon an "as opportunities arose" "stream of benefits" theory,

  which treated the various quid-pro-qro objects       -   TOB, OEM, and Bread and Rolls     - as one
  overarching scheme. As the Government argued:

          . . . the def'endants' motions to dismiss these counts misconstrue the charged
         scheme. For example, in support of his motion to dismiss, Mangano appears to
         tie a specific alleged bribe with a specific alleged transaction - that is, L.
         Mangano's first paycheck with the June 2010 concession amendment between
         the TOB and C'o-Conspirator #l - and argues that the bribery was allegedly
         completed in 2010 and therefore outsidc the statute of limitations.

         However, Mangano's argument wholly ignores the fact that thc Indictment
         charges him with a stream of benefits theory of bribery and honest services fraud
         and the government is not obligated to prove that each payment was in exchange
         lbr a specific ollicial action. . .

         Both Mangano and Venditto are charged with orchestrating               a   single "as
         opportunities arose" scheme, which ran from approximately January 2010 through
         February 2015.

         Sec Docket Entry 90 at p. 42 (internal citations omitted)


                                                   3
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 5 of 12 PageID #: 4716



           7.     This Court ultirnately accepted the Covernment's reasoning, and declined to

  dismiss the 'l'OB allegations contained in Clounts l -4. In doing so. the Clourt specifically rejected

  defense counsel's reading of the 2017 Silvet'decision:

           ln United Stales v, ,Si/ver, the Second Circuit explained that the govemment "need
           not prove that an official act occurred within the statute of limitations period." . .       ,

           Rather, the government would only have to "prove that some aspect of the
           particular quid pro gao scheme continued into the statute of limitations." Si/ver',
           which involved honest services I'raud, disposes ol Venditto's argument that Count
           4, the honest services fraud charge, cannot be based on the June 2010 amendment
           because of the statute of limitations.

           See Docket   Entry 137 at p.9.

  B.       2019 Silver Decision

           8.     On January 2l't, the Second Circuit Court of Appeals issued Silver              // in the wake

  of SheldonSilver'sretrial conviction. SeeUniledStates r'.Si/r,er,DocketNo. l8-2380(2dCir.

  January 21,2020). That decision makes clear that the logic employed by the Oovernment and the

  Court to justify its statute of limitations ruling was incorrect.

           9.      Silver // clarilies the contours ol'the "stream ol'benelits/as the opportunities arise"

  theory   of liability, and   seeks   to reconcile that theory with the Supreme Court's holding in

  McDonnell v, United States,l36 S.Ct, 2355 (2016). While the Circuit declined to hold that the

  theory was invalid in thc wake of McDonnell, it also made clcar that there can be no such thing as

  a ctrmpletely open-ended quid    pro qw) arnngement, whereby benefits are confbrred in return fbr

  an indefinite commitment to perform       officialacts with respect to some, ut-o1'-yet undetined subject

  matter. Rather, the quid pro quo must involve      a   delined subject matter   -   a specific objective   which

  the public official promises to advance on behalf of his or her beneficiary. While the means to be




                                                         4
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 6 of 12 PageID #: 4717



  employed need not be specified, there must be a promise to act on a specific, defined matter. As

  the Court explained:

         Thus, fbr an oflicial to promise to perfbrm an official act-and thereby engage in
         the prohibited quid pro quo-the of'ficial rnust promise to act on an identified
         "question, matter, cause, suit proceeding, or controversy" at the time of the promise.

         This point is illustrated in the context of this case by considering the following
         exanrple: An of'ficial accepts a bribe, stating to the payor that she will "take otTicial
         acts as the opportunities arise." In other words, the of'ficial has promised to take-
         as the opportunitiss 61iss-"ary decision or action on any question, matter, cause,
         suit, proceeding or controversy [that] may at any time be pending." l8 U.S.CI. $
         201(aX3) (emphasis added), a promise so vague as to be meaningless. The of'ficial
         has not agreed to take official action on a properly defined-i.e., focused, concrete
         and specific-question or matter. The oflicial has lbiled to ol'lbr a quo. Absent any
         additional speciticity, criminal liability could attach to any later action the official
         takes so long as the ollicial is exercising some ability granted to him or her by law,
         regardless of the fact that the official essentially promised nothing in return for the
         payment,

         Si/vcr // at pp. 3l -32.

         10.     The lbregoing limitation has important ramifications tbr the Court's statute of

  lirnitations analysis. Silvcr,like this case, involved allegations of bribes paid regularly and over

  the course of many years, during which time Silver allegedly intervened with respect to multiple

  di/lbrent "questions, matters, causcs, suits, proceedings, or sontroversies." Hence, while the

  arangement started out as a relbrral-lbr-state-granls cluicl pro quo, that aspect ol'the scheme was

  complcted as of 2007, And because the Court held that there is no such thing as an open-ended,

  "as opportunities arise" bribery scheme, it was not sufficicnt for thc Government to argue that

  Silver provided additional or different benefits to Dr. Taub later in time. Rather, the Government

  was required to prove thut parlicular scheme     - the mesothelioma    grant scheme    - extended into
  thc statute of limitations period. Furthermore, the Court held that was it insufficient to merely

  show that Silver continued to receive referral tbes alier 2007. As the Court explained:

                                                     5
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 7 of 12 PageID #: 4718



                                                                           2007-prior
          Because Silver refused to award additional HCRA grants to Taub after
          to the limitations period-the Govemment "need[ed] , . . [to] prove that some
          aspect of the particular quid pro rTrro scheme continued into the statute of limitations
          period." Silver 1,864 F.3d at 122. lt did not.

          Although Taub's referrals continued into the limitations period, until at least 2013,
          the Government does not contend that those relbrrals constituted "back pay" for the
          2005, 2006, or 2007 grants. Indeed, by 2007 Silver had told Taub that the HCRA
          grants would cease, and'faub himself testified that the post-2O10 ref'errals were,
          instead. intended to curry generalized goodwill.

  C.      Applicnbility of ,Si/uer II in the Present Case

          I   l.   The parallels between the facts of Sl/ver and those of the instant case are striking.

  As in Silver, the Covernment relied upon an open-ended stream of benetits theory at trial           -   its

  primary thesis being that Edward Mangano "was placed on retainer" to help Harendra Singh "on

  an as needed basis, as opportunities arose." See Superseding Indictment flfl 7; TR 29, 30, 3l , 17      17 ,


  3727,3768, 3788, 3820, 3821. The Court's jury charge         - which closely   mirrored the one provided

  in Sr/ver   - validated such theory by instructing   the   jury that: "lt is sufficient if the government

  proves that the defbndant you are considering accepted a thing of value in exchange lbr the promise

  or perfbrmance ol'ollicial acts by the detbndant on an 'as needed' basis when the opportunity

  presented    itself." TR 4518.

          12.      Nevertheless, the evidence clearly set fbrth three, completely distinct "questions,

  matters, causes, suits, proceedings, or controversies"        in which   Mangano allegedly agreed to

  intervene, at dillerent times:   (l)   the TOB loan guaranty matter, which allegedly commenced in

  January of 2010. and culminated with Mangano's brief attendance at an April 28,2010 meeting;

  (2) the OEM emergency food contract, which was issued in OctoberNovember 2012; and (3) the

  Nassau .lail bread and rolls contract matter, which commenced with a purported meeting in late

  2010, and continued through the award of such contract in 2012.

                                                       6
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 8 of 12 PageID #: 4719



          13.      The jury, of course, acquitted Mangano of misconduct in connection with OEM

  and the Nassau County Jail. As such, the sole basis of their verdict was the TOB loan guaranty                 -
  which took place entirely outside of the statute of limitations.

           14.     While the Government was permitted to present the case as a single unitary scheme

  to assist Singh "on an as needed basis, as opportunities arose," Silver            // clarifies that this is no
  longer a valid theory ol'prosecution. As such, it cannot be used to evade the statute ol'limitations.

          15.      Nor is it sufficient for the Govcrnment to point to the continued payment of Linda's

  salary after-the-fact. As in Si/ver     /l   there was no testimony that Singh continued to pay Linda's

  salary lbr tbur years as "back pay" for the TOB matter. To the contrary, Singh testified that he

  kept her as an employee to have Mangano on "retainer," lor the prospective assistance he might

  provide in any and all governmental tnatlers:

          It was like, you know, keeping the County Executive on call, retainer and also
          making sure that either it was a loan guaranty from Town of Oyster Bay, Nassau
          County. it was a work with lire marshals, Health Department or really I mean
          anything, anything I needed in Town of Oyster Bay, Nassau County or even some
          other level of the government, if I needed something I had to make phone call and
          get it done.

          TR t717.

          16.      Such testimony closcly parallels that offered by Dr.'l'aub in the Sr/yer case, in

  explaining why he continued to rel'er mesothelioma cases even alter the conclusion of the grant

  scheme. As Dr. Taub stated in an email,          "l will keep giving   cases   to Shelly because I may need

  him in tlre f'uture   -   he is the most powerful man in New York State." Sec Silver       II at p.42. In the

  wake of ,lr/ver II, such an ill-delined "understanding" is too amorphous to support bribery charges.

           17.     Accordingly, the TOB bribery scheme        -   like the grant scheme in Si/vcr   -   took place

  outside the statute ot'limitations. We respectfully submit that, in light of the Court of Appeals'

                                                         7
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 9 of 12 PageID #: 4720



  recent holding in Sr/ver   /l and the jury's limited verdict in this case, the Court should either: (a)
  reconsider and grant the Defbndant's pretrial statute of limitations motion; (b) enter    a   judgment ol'

  acquittal on statute ol'limitations grounds; or (c) order a new trial based upon the improper legal

  instruction which was provided to the jury.

          18.    "Although the federal and local rules of criminal procedure do not specifically

  provide for motions for reconsideration, such motions are tacitly accepted in criminal cases by

  virtue of Local Crim. R.49.1(d), which requires a movant to submit a'memorandum setting tbrth

  concisely the matters or controlling decisions which counsel believes the Court has overlooked'           .



  . . Under this standard, 'reconsideration   will generally   be denied unless the moving party can point

  to controlling decisions or data that the court overlooked . . . that might reasonably be expected to

  alter the conclusion reached by the court.' 'The maior grounds justifying reconsideration are an

  intervening change of controlling law, the availability of new evidence, or the need to correct a

  clear enor or prevent nranil'est injustice."' United States v. Ahme4 No. l2-CR-661 SLT S-2,2015

  WL 2084633, at *l (E.D.N.Y. Apr. 30,2015) (internal citations omitted), citing United             States v,

  Baldeo, No. l3-CR-125 (PAC), 2015 WL 252414, at              tl   (S.D.N,Y. Jan.20, 2015), United States

  v. Leuver,358 F.Supp.2d273,277 n. l4 (S.D.N.Y.2005); United States v, ,lumes, No. 02-CR-

  0778 (SJ),2007 WL 914242, at 13 (E.D.N.Y. Mar.21,2007):Shruder v, (.'.SXTransp,, Inc.,70

  F,3d 255, 257 (2d Cir.l995); Virgin Atlantic Airways, Ltd. v. Nat'l Mcdiation 8d,,956 F.2d 1245,

  1255 (2d Cir.lee2).

          19.    The instant situation is appropriate for reconsideration because it is based upon a

  recently decided and controlling decision out ol'the Second Circuit which substantially clarifies

  the applicable law, and could reasonably be expected to alter the conclusion reached by this Court


                                                      8
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 10 of 12 PageID #: 4721



   on the Delbndants' statute of limitations motions. Indeed, in light of Sr/vcr //, it is now clear that

   the analysis originally employed by the Court in addressing the statute of limitations issue was

   wrong, and that the correct application of the law would have mandated a dill'erent result.

            20.          Sirnilarly, the Def'endant moves fbr a judgment of acquittal on bribery counts One

   through Four, pursuant to Rule 29, bascd upon the Govcrnment's failure to prove at trial that the

   'l'OB scheme
                     -   the sole basis of conviction here   -   took place within the statute of limitations.    ,Sec


   Sl/vcr   Il   at p. 70 (dismissing mesothelioma counts outright, based upon lack of trial cvidence

   establishing acts within statute of limitations): Unitecl Stutes v. Yunnotti, 415 F. Supp. 2d280,291

   (S.D.N.Y. 2005) (granting Rule 29 motion based on Government's t'ailure to prove acts within

   statutc of I imitations).

            21.          In the altcrnative, Dcfbndant moves to set aside the verdict under Rule 33, based

   upon the instructional error which oocurred in charging the jury with respect to the Governmcnt's

   "as opportunities arose" theory of       liability. 'l'he charge did not require    the   jury to find that, at the

   time the bribe was accepted, the Defbndant promised to takc official action on a speci/ic uncl

   lbcused quel;lion or muller. In the wake of .Sr/ver II, it is clear that such instruction was erroneous.

            22.          Morcovcr, permitting the Government to proceed under such an illegitirnate theory

   was not harnrless error. because it effectively deprived the Def'endant of his ability to raise an

   otherwise valid statute of limitation defense with respect to the TOB allegations              -   the sole bribery

   scheme which the jury ultinrately relied upon to convict the Def'endant. Indced, the instant case

   closely parallels thc situation in Sr/r,er' //, where the Second Circuit ruled that an identical

   instructional error was rot harmless, because a properly instructed jury could havc rcjectcd thc

   nresotheliorna counts on statute of limitation grounds. Silvu II at p. 64.


                                                             9
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 11 of 12 PageID #: 4722



            23,     Finally, the Delbndant seeks permission               to file   these applications   -   tbr

   reconsideration,   a   judgment of acquittal. and for a new   trial-   out of time. As the Government is

   sure to point out, a motion fbr reconsideration must generally be filed      within l4 days of the original

   order (see Local Rule 6.3 Motions fbr Reconsideration or Reargument); Rule 29 and Rule 33

   motions must be tiled within l4 days ol'the guilty verdict.

            24.     Ncvertheless. FRCP Rule 45(b)(l)(B) provides this Court with the authority to

   extend such time limitations "because of excusable neglect." "There is no dispute that a significant

   intervening change in law constitutes a valid basis to extend time under Rule 45(b)( I XB)." Uniled

   States   v. Kir,rch,l5l F. Supp.3d     3ll,3l5   (W.D.N.Y.2015), all'd,903 F.3d 213 (2d Cir.20l8)

   ciling United   Stutes v,   .ftroilse, 201 I WL 2414322, at * I (W.D.N.C. June 10, 201 l) (reversed on

   other grounds): Unitcd Slates v. Maricle,20l0 WL 3927570, at *3 (E.D.Ky. Oct. 4, 2010). "ln

   fact. courts have consistently held that similar circumstances present a valid basis fbr extending

   time under Rule 45(b)(lXB). United State.r v. Sepulveda,2}lg WL 5704398. at *9 (S.D.N.Y. Nov.

   5. 2019), citing United States v, Abu Khatallah,3l6 F. Supp. 3d207,210 n.3 (D.D.C. 2018)

   (considering an intervening change in the law "a textbook case of excusable neglect" fbr purposes

   ol'Rule 45(bXl )"); sse also Uniled Slales v, Gilkeson, 2006 W.L. 2190720, fn. I (N.D.N,Y, Aug.

   I, 2006) (granting govcrnment's Rule 45 motion to hear motion fbr reconsideration out of time).

            25.     In this instance, def'ense counsel literally could not have brought these motions any

   sooner. Counsel has sought to act with all possible due diligence, by filing the instant motion

   within days of Silver //',r issuance, Because that decision represents a significant new holding

   which clarifies the law in a manner which invalidates the Government's core theory of liability,

   and substantially undercuts this Court's prior statute of lirnitation rulings, it provides a compelling



                                                       l0
Case 2:16-cr-00540-JMA-SIL Document 420 Filed 01/28/20 Page 12 of 12 PageID #: 4723



   basis fbr the Court to revisit these issues, notwithstanding the statutory time     limits. Accordingly,

   we are respectf'ully asking the Court to grant the Defendant's application to hear such arguments

   out of time.

                                              Conclusron

           26.    Because the Second Circuit has now held that the Govemment's "as opportunities

   arose" bribery theory is invalid; because that theory of liability prevented the Court or the jury

   from conducting an appropriate statute of limitations review; because the evidence was insuf'ficient

   to establish that the Town of Oyster Bay loan scheme took place within the statute of limitations;

   and because this was the only scheme which the    jury relied upon to convict the Def'endant, we are

   respectf'ully moving fbr reconsideration of our prior motion to dismiss on statute of limitation

   grounds. Altematively, Def'endant moves for a judgment of acquittal, and/or a new trial pursuant

   to FRCP Rule 33. Finally, defense counsel respectfirlly asks the Court to extend the time to hear

   such applications pursuant to FRCP Rule 45(b).

   Dated: Garden City, New York
          .lanuary 27,2020

                                                         Respectt'ul   ly submitted,

                                                     By: /s/ Kevin J. Keating
                                                         Kevin J. Keating, Esq.
                                                         Matthew W. Brissenden, Esq.
                                                         (l ounse I .for Edu,ard Mangano
                                                         666 Old Country Road, Suite 901
                                                         Garden City, New York I 1530
                                                         (st6\ 222-t0e9




                                                    ll
